DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 14 December, 2021, and further in view of the Examiner’s Amendments indicated below.
The amendments have been entered.

Disposition of Claims
Claims 1-20 are allowed.

Specification
The amendments to the specification have been entered. The amendments overcome the objections set forth in the Non-Final Office Action mailed on 14 September, 2021. See Pages 2-5. No new matter has been entered.

Claim Objections
The amendments to the claims overcome the objections set forth in the Non-Final Office Action mailed on 14 September, 2021. See Pages 5-8. No new matter has been entered.

Claim Rejections - 35 USC § 112
The amendments to the claims overcome the rejections under 35 U.S.C. 112(b) set forth in the Non-Final Office Action mailed on 14 September, 2021. See Pages 8-13. No new matter has been entered, and the rejections have been withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Byung Cheol Kwak on 12 January, 2022.
The application has been amended as follows: 
Claim 15 has been amended as follows:
- -		15. 	(Currently amended) The heat pump system for the vehicle of claim 4, wherein 
		when recovering waste heat of an external heat source, the at least one electrical component, and the battery module in the heating mode of the vehicle, 
		the connection line is open through [[and]] an operation of the first valve; 
		in the cooling apparatus, a portion of the coolant line connected to the radiator and a portion of the coolant line connecting the radiator and the reservoir tank are closed through operation of the first valve, and the coolant passing through the at least one electrical component is supplied to the chiller along the open connection line without passage through the radiator through operation of the first water pump; 
		in the battery cooling apparatus, the branch line and the battery coolant line are open through operation of the second valve, respectively, and the coolant passing through the battery module is supplied to the chiller along the branch line through operation of the second water pump; 

		in the heating apparatus, the coolant circulates along the heating line through operation of the third water pump; 
		in the air conditioner, the refrigerant line connecting the condenser and the evaporator is closed through operation of the first expansion valve; 
		the refrigerant connection line is open through operation of the second expansion valve; 
		the second expansion valve is configured to expand the refrigerant supplied to the refrigerant connection line to be supplied to the chiller; and 
		the third expansion valve is configured to expand the refrigerant supplied from the condenser to be supplied to the heat exchanger.	 				           	        - -

Claim 16 has been amended as follows:
- -		16.	 (Currently amended) The heat pump system for the vehicle of claim 4, wherein 
		in the heating/dehumidification mode of the vehicle, 
		the connection line is open through operation of the first valve; 
		in the cooling apparatus, a portion of the coolant line connected to the radiator and a portion of the coolant line connecting the radiator and the reservoir tank are closed through operation of the first valve, and the coolant passing through the at least one electrical component is supplied to the chiller along the open connection line without passage through the radiator through operation of the first water pump; 

		the coolant discharged from the chiller is introduced into the reservoir tank through the branch line and the open portion of the battery coolant line; 
		the coolant line and the heating line respectively form an independent closed circuit through operation of the third valve; 
		in the heating apparatus, the coolant circulates along the heating line through operation of the third water pump; 
		in the air conditioner, the refrigerant is circulated along the refrigerant line and the refrigerant connection line open through operation of the first and second expansion valves, respectively; and 
		the first and second expansion valves expand the refrigerant so that the expanded refrigerant is respectively supplied to the evaporator and the chiller.         		  	        - -

Claim 19 has been amended as follows:
- -		19. 	(Currently amended) The heat pump system for the vehicle of claim 1, wherein 
		when using waste heat of the at least one electrical equipment in a heating mode of the vehicle without operation of the air conditioner, 
		the connection line is open through operation of the first valve; 
		in the cooling apparatus, a portion of the coolant line connected to the radiator and a portion of the coolant line connecting the radiator and the reservoir tank are closed through operation of the first valve; 

		the coolant which increases in temperature while passing through the at least one electrical component by operation of the first water pump is supplied to the heater along the heating line connected through the third valve without passing through the radiator; 
		the coolant discharged from the heater is supplied into the chiller along the heating line, the third valve, the coolant line, the connection line, and the branch line; and 
		the coolant discharged from the chiller is introduced into the reservoir tank through the branch line and the open portion of the battery coolant line.        		  	                    - -

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, while disclosing various vehicular heat pump systems, does not show nor reasonably suggest the reservoir tank, the connection line and branch line, or the condenser, as provided in combination with the remaining claim elements and specifically arranged as recited in base claim 1 of the instant application. Due to this, the prior art, when considered as whole, alone or in combination, does not reasonably anticipate, or render obvious, absent impermissible hindsight reasoning, the present invention as characterized by independent claim 1, and the dependents thereof. 
Identification of the closest prior art and particular elements which have not been disclosed, taught, or suggested in the prior art have been discussed previously in the Non-Final Office Action mailed on 14 September, 2021 at pages 13-14.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        1/12/2022